I concur in the result reached by the majority. There are, however, additional, cogent reasons for my concurrence.
The contract merely substitutes one payee for another, for the same liability. Alimony liability could not be discharged by bankruptcy proceedings. The contract is still one for the support of minor children which cannot be discharged by such proceedings. Neither can the adoption statute be used as a protection from fraud as is attempted by appellant. Federal courts would not permit it, and state courts should not.